DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 18 April 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,809,125 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see Page 5, filed 18 April 2022, with respect to claims 12-14 have been fully considered and are persuasive.  Therefore, the double patenting rejections of claims 12-14 have been withdrawn. 

Allowable Subject Matter
Claims 6-14 are allowed.

The following is an Examiner’s statement of reasons for allowance:
Claims 6-11 are allowed for the reasons stated in the Office action mailed on 13 October 2021.
Claims 12-14: Aside from the disclaimed reference, none of the prior art of record, alone or in combination, teaches or discloses a method for pre-aligning a light beam in a pump-probe spectroscopic measuring device prior to conducting a pump-probe measurement procedure, 
 	the pump-probe spectroscopic measuring device comprising an alignment system comprising optical components comprising first and second motorized mirrors for transmitting a light beam to a variable optical delay line being moveable along a track, a position sensitive detector, and a computer-based processor;
 	the method for pre-aligning the light beam comprising:
 	1) moving the optical delay line to a first position along the track close to the second mirror, rotating the first mirror to a first position, so that a beam, which is conducted to the first and second mirrors and through the delay line to the detector, is incident on first location on the detector, and transmitting data of a first location of the beam on the detector to the computer-based processor;
 	2) moving the optical delay line to a second position along the track far from the second mirror, rotating the second mirror to a second position, so that a beam, which is conducted to the first and second mirrors and through the delay line to the detector, is incident on the first location on the detector;
 	3) moving the optical delay line back to a first position along the track so that a beam, which is conducted to the first and second mirrors and through the delay line to the detector, is incident on a second location on the detector, and transmitting data of the second location of the beam on the detector to the computer-based processor;
 	4) determining the difference between the first and second locations of the beam on the detector and comparing said difference to a pre-determined allowable deviation; and
 	5) repeating steps 1 through 4 if said difference is greater than a pre-determined allowable deviation, wherein after the pre-aligning steps and over the course of a pump-probe measurement process, as the delay line is moved along the track, transmission of the incoming beam from the first and second mirrors into the delay line parallel to its axis of translation and the trajectory of the outgoing beam from the delay line are maintained without monitoring the outgoing beam on the detector, without active beam stabilization through a feedback loop to the computer-based processor, and without changing the angles of the first and/or second motorized mirrors.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to HINA F AYUB whose telephone number is (571)270-3171.  The Examiner can normally be reached on 9am-5pm ET Mon-Wed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hina F Ayub/
Primary Patent Examiner
Art Unit 2896